PER CURIAM.
We agree with appellant that the trial court should have granted his motion to set aside the default entered by the court, because prior to the entry of the default, appellant had filed a responsive pleading. See Fla.R.Civ.P. 1.500(c); Nants v. Faria, 553 So.2d 369, 370 (Fla. 5th DCA 1989); Leon Shaffer Golnick Advertising, Inc. v. Cedar, 423 So.2d 1015, 1016 (Fla. 4th DCA 1982). We do not agree with appellant that the trial court lacks jurisdiction over him or that venue was improper.
Affirmed in part and reversed in part.
DELL, KLEIN and SHAHOOD, JJ., concur.